COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-05-480-CR
 
ZECHARIAH LAVAN COLEMAN                                              APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
            FROM THE 213TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AMotion To Dismiss Appeal@ filed by Zechariah Lavan Coleman, pro se.  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal.[2]  See Tex.
R. App. P. 42.2(a), 43.2(f).
 
PER CURIAM
PANEL D:   WALKER, J., CAYCE,
C.J.; and MCCOY, J.




DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: AUGUST 17, 2006
 
 
 




[1]See Tex. R. App. P. 47.4


[2]Appellant=s appointed counsel filed a motion
to withdraw, and brief in support thereof, stating the appeal is frivolous
under the guidelines of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).  Because appellant has
voluntarily dismissed his appeal, we need not address counsel=s motion.